I dissent from the opinion of my learned brother in this case, and concur in most *Page 90 
that is said by WOODSON, J., in his dissenting opinion. I say most of what he says, because I do not want to appear as conceding that the findings of the Governor are correct on the merits, if this be material. For the views that I have in mind the correctness of that trial, either in its procedure or in its result, is wholly immaterial, and I therefore express no opinion one way or the other thereon, but may mention some of the charges preferred.
I have no disposition to make a cause celebre of this case, but do desire to briefly discuss the legal propositions
therein, and nothing further. To do otherwise would add nothing to jurisprudence, reflect upon the intelligence of the magnificent bar of the State, and would be at the sacrifice of our own judicial self-respect.
I. The opinion mentions that in the course of the trial Bradshaw's attention was called to certain checks of his against the Private Inspection Fund. That the numbers of these checks were specified in the written charges preferred, and the book and pages were found where given. Some seven of thePrivate     written charges were of this kind. Section 41 of theInspection  Act of 1913 provides that all fees for the inspectionFund.       of grain in public warehouses and elevators shall be paid into the State Treasury monthly and become a part of the general revenue fund of the State. No provision that I find authorizes a private inspection fund, or any books to be kept in connection therewith. The act refers to public warehouses and elevators, and all the fees from this source go to the State Treasury. There is no charge that these legal fees were not deposited as required by law. This, only in answer to my brother's opinion, and is not intended for an opinion upon the trial of Bradshaw in anyway.
II. Relator first contends that Section 5995, Revised Statutes 1919 (the statute authorizing the removal of relator from office), is void for the reason "that it is a special law, based upon an arbitrary classification, and *Page 91 
is made applicable to a single individual only, whereasSpecial  a general law could have been enacted" and it thereforeLaw.     violated Section 53 of Article IV of the Constitution, and more especially paragraph 32 of said section." More accurately speaking the law is made applicable to a single officer appointed by the Governor, and to a single office of a vast number of offices filled by the Governor.
Section 53 of Article IV of the Constitution, besides prohibiting the passage of local or special laws relative to divers subjects, in paragraph 32 further provides: "In all other cases where a general law can be made applicable, no local orspecial law shall be enacted; and whether a general law could have been made applicable in any case is hereby declared a judicial question, and as such shall be judicially determined, without regard to any legislative assertion on the subject." So that if Section 4 of the Act of 1913 is a general law it is not assailable here, but if it is a special law upon a subject which could be covered by a general law, then it is bad. To determine whether it is a special law, the subject of the law must be considered in the connection as used. The subject is removal from office, and as used in the statute it refers to the removal of a single officer, i.e. Grain and Warehouse Commissioner.
Removal from office is a subject of general character, and can always be covered by a general law made applicable to at least a large class of officers, if not to all officers except those where the removal is provided for by the Constitution rather than by statute. This law is special in that it refers to a single office, or officer. The class is Grain and Warehouse Commissioner, and not the divers occupants of that office from time to time. The removal is from a single office, and the class made by the Legislature is one of a single office or officer. To take a law out of special legislation the classification made must be a reasonable one, and one having a fair basis for the classification. Or if the law applies to a single object, then it must appear that the characteristics of *Page 92 
this particular object are such, that by reason of which, it could not be classed otherwise than by itself. In State ex rel. v. Gordon, 245 Mo. l.c. 33, this court quoted with approval the following:
"In order to determine whether or not a given law is general, the purpose of the act and the objects on which it is intended to operate must be considered. If these objects are distinguished from others by characteristics evincing a peculiar relation to the legislative purpose, and showing the legislation to be reasonably appropriate to the former and inappropriate to the latter, the objects will be considered, as respects such legislation, to be a class by themselves, and legislation affecting such a class, to be general."
The subject of this statute is the removal of a Grain and Warehouse Commissioner from office. What reason is there for singling out this one office or officer in a statute unto itself? Are there any peculiar characteristics which would distinguish this office or officer from a dozen or more appointive officers under the control of the Governor? In this connection it must not be overlooked that Section 4 of the Act of 1913 (now Section 5995, R.S. 1919) in addition to a removal for certain reasons by the Governor, also provides: "The Legislature also shall have the power, by a two-thirds vote of all members elected to each house, after ten days' notice in writing of the charges and a public hearing, to remove the Commissioner from office for dereliction of duty, or corruption, or incompetency."
What is the difference in this particular office which so distinguishes it from a dozen or more similar offices (under the appointive power of the Governor) as to justify the lawmakers in providing for this removal by the lawmakers themselves, by a kind of statutory impeachment? Why should not other similar officers be likewise treated? This provision of the statute is a rare one, and not to be often found, but if used at all, why not make it apply to all officers appointed by the Governor, by and with the consent of the Senate? A large *Page 93 
class of officers could be easily and legitimately arranged to which a general law of this character could be applied. We are not passing upon the validity of this portion of the law, except as the whole section is involved under Section 53, paragraph 32, of Article IV.
What we do insist is, that if the legislative removal is a proper and legitimate thing, there is no reason why it should be made applicable to this one office, and this one officer. There is absolutely nothing in this office to distinguish it from a dozen or more offices, similarly situated. A general law involving this feature could be made applicable to a large number of officers, and there is no earthly reason for singling out this particular office or this particular officer. Until there are pointed out the peculiar features which distinguish the office of Grain and Warehouse Commissioner from a dozen or more other offices, so far as the subject of removal from office is concerned (and this is the only subject for consideration) this Section 4 of Act of 1913 must be held to be a special law upon a subject which can readily be covered by a general law, and therefore void under the Constitution.
Upon the matter of removal from office we have now several general laws, applicable to different classes of offices. See Sections 9175, 9168, and 9174, Revised Statutes 1919. What the Legislature has done under these sections could well be done so as to cover by general law the office of Grain and Warehouse Commissioner, and divers other commissioners and officers, appointed by the Governor for the execution of given laws.
III. Section 4 of the Act of 1913 (Laws 1913, p. 354 et seq.) is void for the further reason, that such section is not included in the title of the act. The title to this actTitle of Act.  reads:
"AN ACT to repeal Article 2 of Chapter 60 of the Revised Statutes of Missouri, 1909, relating to inspection of grain and hay, and to enact in lieu thereof a new article, to be known as Article 2, relating to inspection and *Page 94 
weighing of grain, abolishing the office of Railroad and Warehouse Commissioners, creating the office of Warehouse Commissioner and fixing his powers and duties, with an emergency clause."
Section 28 of Article IV of the Constitution requires that the subject of a legislative act shall be single and clearly
expressed in its title. At an early day (under the Constitution of 1875) this court, in City of Kansas v. Payne, 71 Mo. l.c. 162, said:
"The object of the constitutional provision was to require so clear an expression of the subject of the bill in the title, that it would at once apprise legislators and others interested of the precise subject of the proposed legislation.
"`The Constitution (says Judge Cooley) has made the title the conclusive index to the legislative intent. It is no answer to say that the title might have been more comprehensive if, in fact, the Legislature has not seen fit to so make it.'"
In State v. Weitzel, 130 Mo. l.c. 616, it is said:
"The evident object of the provision of the organic law relative to the title of an act was to have the title like aguide board, indicate the general contents of the bill, and contain but one general subject which might be expressed in a few or a greater number of words. If those words only constitute one general subject; if they do not mislead as to what the bill contains; if they are not designed as a cover to vicious and incongruous legislation, then the title can stand on its own merits, is an honest title and does not impinge on constitutional prohibitions."
And in State v. Coffee  Tea Co., 171 Mo. l.c. 643, it is crisply stated:
"The title to the bill should so express the subject of an act in such terms that the members of the General Assembly and thepeople may not be left in doubt as to what matter is treated of. [State v. Burgdoerfer, 107 Mo. 30.]" *Page 95 
This general rule, differently expressed, is found throughout our case law from the earliest cases up to the present. The purpose of the title to an act is not only to inform the legislators, but the people, and all who may be interested. It must be an index of what might be expected in the body of the bill. "Like a sign board, it must indicate the general contents of the bill." It must not mislead, either by false words or cunning omissions. It must not hide things, which if known, would incur the wrath of either the legislators or the interested public. Deception, in any form, should and does vitiate those things in the bill which have been hidden from view by the title.
What legislator, reading this title, would for a moment think that in the body of the bill was provided an impeachment proceeding? Even if it could be admitted (which we do not admit) that the removal of an officer by the Governor is a subject germane to the creating of the office, yet it can not be said when this executive function is placed in the Legislature by a statutory impeachment trial, that such is germane. I dare say that there was not one legislator out of ten who participated in the passage of this act who ever dreamed that this radical provision was hid away in the body of the act. To my mind this alone voids Section 4 of the Act of 1913 under the provisions of Section 28 of Article IV of the Constitution of 1875.
The writ of ouster should go as prayed by relator. Walker,J., concurs in these views. *Page 96